DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Temple et al., (U.S. Patent# 10,063,370).
Regarding claim 1, Temple disclose an information processing device comprising: a processing unit configured to process a plurality of pieces of information (Fig. 1, Fig. 3, col. 3, lines 58-61, a master processor and a security processor, In a message, the master processor supplies input data and a first identifier to the security processor); an identifier adding unit configured to add an identifier including at least one type of valid identifier to each of the plurality of pieces of information, a plurality of input memories configured to hold each of the plurality of pieces of information and each of the identifiers added to the plurality of pieces of information (col. 3, lines 6-61, input memories are inherently included since master processor supplies input data and a first identifier); a plurality of output memories configured to hold each of the plurality of pieces of information processed by the processing unit and each of the identifiers added to the plurality of pieces of information processed by the processing unit (col. 3, lines 62-65, security processor computes a second identifier based on the input data, and would inherently include output memories to hold second identifier and the data); and an identifier inspecting and verifying unit configured to perform inspection and verification by comparing at least one identifier that becomes an inspecting and verifying target identifier among the identifiers held in the output memories to a valid identifier held in an input memory of the plurality of input memories corresponding to an  output memory of the plurality of output memories that holds the inspecting and verifying target identifier (col. 4, lines 3-23, the security processor conducts a compare operation, comparing the first identifier with the second identifier).
Regarding claim 2, Temple disclose, further comprising an error processing unit configured to perform error processing when the inspecting and verifying target identifier is not matched with the valid identifier held in the input memory corresponding to the output memory that holds the inspecting and verifying target identifier (col. 4, lines 26-30).
Regarding claim 3, Temple disclose, wherein the identifier adding unit adds the valid identifier to the pieces of information held in the input memory other than at least one input memory that holds the valid identifier (col. 3, lines 59-61, col. 5, lines 54-59).
Regarding claim 4, Temple disclose an information processing method at an information processing device including a processing unit that processes a plurality of pieces of information, the information processing method comprising, at the information processing device: adding an identifier including at least one type of valid identifier to each of the plurality of pieces of information (Fig. 1, Fig. 3, col. 3, lines 58-61, a master processor and a security processor, In a message, the master processor supplies input data and a first identifier to the security processor); holding each of the plurality of pieces of information and each of the identifiers added to the plurality of pieces of information in a plurality of input memories (col. 3, lines 6-61, input memories are inherently included since master processor supplies input data and a first identifier); holding each of the plurality of pieces of information processed by the processing unit and each of the identifiers added to the plurality pieces of information processed by the processing unit in a plurality of output memories, and performing inspection and verification by comparing at least one identifier that becomes an inspecting and verifying target identifier among the identifiers held in the plurality of output memories to a valid identifier held in an input memory of the plurality of input memories corresponding to an output memory of the plurality of output memories that holds the inspecting and verifying target identifier (col. 3, lines 62-65, security processor computes a second identifier based on the input data, and would inherently include output memories to hold second identifier and the data, col. 4, lines 3-23, the security processor conducts a compare operation, comparing the first identifier with the second identifier).
Regarding claim 5, Temple disclose, further including, at the information processing device, performing error processing when the inspecting and verifying target identifier is not matched with the valid identifier held in the input memory corresponding to the output memory that holds the inspecting and verifying target identifier (col. 4, lines 26-30).
Regarding claim 6, Temple disclose, wherein the adding of the identifier includes, at the information processing device, adding the valid identifier to the pieces of information held in the input memory other than at least one input memory that holds the valid identifier (col. 3, lines 59-61, col. 5, lines 54-59).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2014/0013108 to Pellikka et al., relates to an apparatus caused to store identification data of a plurality of clients in memory, cause reception of information indicating at least one identifier, verify the identity of the client device on the basis of the recorded identifier.
U.S. Patent Appl. Pub. # 2011/0047417 to Malnati et al., relates to methods and systems for detecting errors in stored pattern definitions, a potential error is indicated if a filename substantially matches any of the other filenames in an identifier document.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114